Exhibit 10.28

Evercore Partners Inc.

55 East 52nd Street

43rd Floor

New York, NY 10055

December 22, 2008

HAND DELIVERY

PERSONAL AND CONFIDENTIAL

Mr. Adam Frankel, Esq.

[Address Line 1]

[Address Line 2]

Dear Adam:

This letter agreement sets forth certain amendments to the employment letter
agreement entered into by and between you and Evercore Group Holdings L.P. and
its affiliates (collectively, “Evercore”) dated July 18, 2006 (the “Agreement”).
The amendments described below are intended to conform the Agreement to the
specific requirements of Section 409A of the Internal Revenue Code and the
underlying Treasury Regulations and thereby prevent the imposition of adverse
tax consequences on you. The amendments are not intended to materially alter
your economic rights or position.

1.    Section 4 – Termination of Employment

Subsection (d) of Section 4 of the Agreement is hereby amended:

 

(a) By adding “material” after “a” in subsection (ii) of the definition of Good
Reason; and

(b) adding the following text at the end of section (d):”; provided, that any of
the events described above shall constitute Good Reason only if you provide
Evercore with written objection to the event within 60 days following the
occurrence thereof, Evercore fails to reverse or otherwise cure the event within
30 days of receiving that written objection, and you resign your employment
within 240 days following the expiration of such cure period.”

A new subsection (g) is hereby added to the Agreement to read as follows:

“Notwithstanding anything herein to the contrary or otherwise, to the extent any
expense, reimbursement or in-kind benefit provided hereunder constitutes a
“deferral of compensation” within the meaning of Section 409A of the of the
Internal Revenue Code, (i) the amount of expenses eligible for reimbursement or
in-kind benefits provided to you during any calendar year will not affect the
amount of expenses eligible for reimbursement or in-kind benefits provided to
you in any other calendar year, (ii) the reimbursements for expenses for which
you are entitled to be reimbursed shall be made on or before the last day of the
calendar year following the calendar year in which the



--------------------------------------------------------------------------------

applicable expense is incurred, and (iii) the right to payment or reimbursement
or in-kind benefits hereunder may not be liquidated or exchanged for any other
benefit.”

2.    Section 5 – Other Terms of Employment

The last paragraph of Section 5 of the Agreement is hereby deleted and replaced
with the following:

“Notwithstanding the foregoing, if the termination giving rise to any payment
described in Section 4 is not a “Separation from Service” within the meaning of
Treas. Reg. § 1.409A-1(h)(1) (or any successor provision), then the payment of
those amounts (to the extent they constitute a “deferral of compensation,”
within the meaning of Section 409A of the Internal Revenue Code) will be
deferred (without interest) until such time as Executive experiences a
Separation from Service. In addition, to the extent compliance with the
requirements of Treas. Reg. § 1.409A-3(i)(2) (or any successor provision) is
necessary to avoid the application of an additional tax under Section 409A of
the Internal Revenue Code, those amounts that would otherwise be paid within six
months following your Separation from Service (taking into account the preceding
sentence) will instead be deferred (without interest) and paid to you in a lump
sum immediately following that six-month period. This provision shall not be
construed as preventing the application of Treas. Reg. §§ 1.409A-1(b)(4) or
1.409A-1(b)(9) (or any successor provisions) to amounts payable hereunder. For
purposes of the application of Treas. Reg. § 1.409A-1(b)(4) (or any successor
provision), each payment in a series of payments will be deemed a separate
payment.”

To confirm your agreement with foregoing, please countersign this letter in the
space provided below and return the original to me.

 

 

EVERCORE GROUP HOLDINGS L.P.

   

By: Evercore Group Holdings L.L.C., its general partner

 

By: /s/ Robert B. Walsh

 

Name:  Robert B. Walsh

Title:    EVP CFO

Accepted and Agreed:

 

/s/ Adam Frankel Adam Frankel, Esq. Dated:    December 22, 2008

 

2